               Case 3:20-cv-00315 Document 1 Filed 12/23/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

JOSE LAURO HINOJOSA, and
JACQUELINE FUENTES, individually,                 § CIVIL ACTION NO. 3:20-315
and on behalf of those similarly situated,        §
                                                  §
          Plaintiffs,                             §
                                                  §
v.                                                § COLLECTIVE ACTION
                                                  §
STRATEGIC SECURITY                                §
CORPORATION,                                      §
                                                  §
          Defendant.                              § DEMAND FOR JURY TRIAL


                    PLAINTIFFS’ COMPLAINT – COLLECTIVE ACTION

          1.     This is an action for unpaid wages brought under the Fair Labor Standards Act

(hereinafter “FLSA”), 29 U.S.C. § 201 et seq., by Plaintiffs Jose Lauro Hinojosa and Jacqueline

Fuentes against Defendant Strategic Security Corporation. Plaintiffs worked for Defendant as

security guards. Plaintiffs bring their claims against Defendant individually and on behalf of a

group of similarly situated former and current employees of Defendant for failing to pay

overtime pay to workers. As such, Plaintiffs seek unpaid wages, liquidated damages, and

attorney’s fees and expenses for themselves and for similarly situated workers who join this

action.

                                 JURISDICTION AND VENUE

          2.     Plaintiffs bring this case to recover unpaid compensation under the FLSA. As

such, this Court has jurisdiction over the Plaintiffs’ claims pursuant to the following:

                 a. 28 U.S.C. § 1331 (Federal Question);

                 b. 28 U.S.C. § 1337 (Interstate Commerce); and



Plaintiffs’ Complaint                                                                      Page 1 of 10
             Case 3:20-cv-00315 Document 1 Filed 12/23/20 Page 2 of 10




              c. 29 U.S.C. § 216(b) (FLSA).

       3.     Because a substantial part of the acts or omissions giving rise to Plaintiffs’ causes

of action occurred in or around El Paso County, Texas, and Defendant has had sufficient contacts

with El Paso, County to establish residence, venue is proper in this District and Division under

28 U.S.C. § 1391(b)(1) and (2)). Defendant’s pay scheme resulted in underpayment of possible

similarly situated current and former employees of Defendant in El Paso, Texas.

       4.     This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

                                        THE PARTIES

       5.     Plaintiff Jose Hinojosa is a natural person residing in Hidalgo County, Texas.

       6.     Plaintiff Jacqueline Fuentes is a natural person residing in Hidalgo County, Texas.

       7.     Plaintiffs’ Notices of Consent to participate in this lawsuit are attached hereto as

Exhibit A.

       8.     Plaintiffs also file this lawsuit on behalf of a group of other similarly situated

current and former employees of Defendant who have performed work for Defendant at any time

from the date that is three years prior to the filing of this complaint to the present (“Group

Members”), who may become parties to the lawsuit by filing a Notice of Consent to participate

pursuant to 29 U.S.C. § 216(b).

       9.     Defendant Strategic Security Corporation is a New York corporation whose

principal place of business is in Suffolk County, New York. It is registered with the Texas

Secretary of State as a foreign corporation and may be served with process by serving its

registered agent, Corporation Service Company d/b/a CSC–Lawyer’s Incorporating Service

Company, 211 E. 7th Street, Suite 620, Austin, TX 78701.



Plaintiffs’ Complaint                                                                 Page 2 of 10
             Case 3:20-cv-00315 Document 1 Filed 12/23/20 Page 3 of 10




                                            FACTS

       10.    Defendant Strategic Security Corporation is a national company providing

security services throughout the country, including in Donna and El Paso, Texas. Its operations

are managed by a central office in Commack, New York.

       11.    Defendant was an “employer” of Plaintiffs and Group Members within the

meaning of 29 U.S.C. § 203(d). Facts demonstrating that Strategic Security Corporation was an

employer of Plaintiffs and Group Members include the following:

              a. Plaintiffs were paid by checks issued by Strategic Security Corporation.

              b. Strategic Security Corporation possessed the authority to hire and fire

                  Plaintiffs and Group Members.

              c. Plaintiffs and Group Members received instruction regarding how to perform

                  their job duties from Strategic Security Corporation through its agents.

              d. Plaintiffs and Group Members performed security services of the type

                  specified by Strategic Security Corporation and at the hours set by Strategic

                  Security Corporation.

              e. Plaintiffs and Group Members reported their hours worked to Strategic

                  Security Corporation.

              f. Strategic Security Corporation possessed and exercised the authority to

                  control the employment rules and policies applicable to Plaintiffs and Group

                  Members including scheduling, timekeeping, payroll, and discipline.

       12.    Defendant Strategic Security Corporation “employed” Plaintiffs and Group

Members within the meaning of 29 U.S.C. § 203(g).




Plaintiffs’ Complaint                                                                Page 3 of 10
             Case 3:20-cv-00315 Document 1 Filed 12/23/20 Page 4 of 10




       13.     Plaintiffs and Group Members were “employees” of Defendant within the

meaning of 29 U.S.C. § 203(e)(1).

       14.     Group Members include all hourly employees who have performed work for

Defendant in Texas and received a health and welfare or fringe benefit hourly wage in addition

to a regular hourly wage at any time from the date that is three years prior to the filing of this

complaint to the present.

       15.     Defendant has, at all times relevant to this action, employed more than two

individuals, including Plaintiffs and Group Members, who provided security services at various

facilities, including the facility in Donna, Texas where Plaintiffs worked and in El Paso, Texas.

As such, Defendant’s security service operations are, and have been for all times relevant to this

action, an enterprise that has employed more than two employees who handled and worked with

goods and materials that have been moved in or produced for commerce.

       16.     Throughout their employment with Defendant, Plaintiffs and Group Members

handled goods or materials that had been moved in or produced for commerce.

       17.     Defendant’s business operations’ gross annual volume of sales made or business

done is at least, and for all times relevant to this action has been at least, $500,000.00.

       18.     Defendant’s security operations are and have been for all times relevant to this

action an enterprise engaged in commerce or in the production of goods for commerce within the

meaning of 29 U.S.C. § 203(s)(1).

       19.     At all times relevant to this action Plaintiffs and Group Members were employed

in an enterprise engaged in commerce within the meaning of 29 U.S.C. § 207(a).

       20.     From approximately August 2019 until approximately March 2020, Plaintiffs Jose

Lauro Hinojosa and Jacqueline Fuentes worked as security guards for Defendant.



Plaintiffs’ Complaint                                                                     Page 4 of 10
             Case 3:20-cv-00315 Document 1 Filed 12/23/20 Page 5 of 10




       21.     Defendant hired and employed Plaintiffs to provide security services at the

facility in Donna, Texas.

       22.     Defendant hired and employed Group Members to perform security services and

other duties throughout Texas.

       23.     At all times relevant to this action, Plaintiffs and Group Members performed

security services and other work for the Defendant in and around counties throughout Texas.

       24.     Defendant paid Plaintiffs an hourly rate of $10.66 per hour.

       25.     Defendant also paid Plaintiffs and Group Members an hourly “health and

welfare” premium.

       26.     The “health and welfare” premium paid to Plaintiffs was between approximately

$4.22 to $4.48 per hour worked.

       27.     These health and welfare premium payments were issued directly to Plaintiffs and

Group Members on their regular paychecks.         They are indicated on Plaintiffs’ and Group

Members’ paystubs as “Fringe Benefit Hourly” payments.

       28.     However, Defendant did not include the health and welfare premium payments

when calculating Plaintiffs’ and Group Members’ “regular rate of pay,” as required by 29 U.S.C.

§ 207(e).

       29.     As a result, Defendants did not pay Plaintiffs and Group Members one and one-

half times their correctly calculated regular hourly rate of pay for hours worked over 40 in a

workweek.

       30.     For example, during the two-week pay period from February 23, 2020 to March 7,

2020, Plaintiff Jose Lauro Hinojosa’s paystub shows that he worked 98.5 hours. Hinojosa was

paid $10.66 per hour plus an additional $4.48 per hour for 80 hours, for a total regular hourly



Plaintiffs’ Complaint                                                              Page 5 of 10
              Case 3:20-cv-00315 Document 1 Filed 12/23/20 Page 6 of 10




wage of $15.14 per hour. For the additional 18.5 hours indicated as overtime on the paystub,

Plaintiff was paid only $15.99 per hour.

        31.     Similarly, during the two-week pay period from August 25, 2019 to September 7,

2019, Plaintiff Jacqueline Fuentes’s paystub shows that she worked 83.75 hours. Fuentes was

paid $10.66 per hour plus an additional $4.48 per hour for 75.75 hours. For an additional 8 hours

indicated as overtime on the paystub, Fuentes was paid only $15.99 per hour.

        32.     Based on a correct regular rate of pay of $15.14 per hour, Defendant should have

paid Plaintiffs an overtime rate of $22.71 per hour during these two-week periods. Defendant’s

failure to accurately calculate the regular and overtime rate of pay resulted in an underpayment

of $6.72 for each hour of overtime due.

        33.     Throughout their employment with Defendant, Plaintiffs and Group Members

regularly worked more than 40 hours per workweek.

        34.     Plaintiffs’ payroll documents demonstrate they were not paid overtime correctly

for any week in which they worked overtime due to Defendant’s incorrect calculations of

Plaintiffs’ regular rate of pay.

        35.     At all times relevant to this action, Defendant willfully or with reckless disregard

carried out its pattern or practice of failing to pay the correct overtime compensation due to

Plaintiffs and Group Members by miscalculating their regular rate of pay.

        36.     Plaintiffs and Group Members performed hourly, low-skill, non-supervisory work

that does not qualify for any exemption to the FLSA overtime requirements.

        37.     As is evident on the face of Plaintiff’s paystubs and payroll documents, Defendant

disregarded its obligation to pay overtime at the correct rate for all overtime worked.




Plaintiffs’ Complaint                                                                     Page 6 of 10
             Case 3:20-cv-00315 Document 1 Filed 12/23/20 Page 7 of 10




       38.     Defendant was aware of the total hours worked by Plaintiffs and Group Members

and that Plaintiffs and Group Members were not paid one and one-half times their regular rate of

pay for hours worked over 40 in a workweek.

       39.     Defendant was aware or showed reckless disregard for the requirement to include

the health and welfare premium when calculating Plaintiffs and Group Members’ regular rate of

pay for purposes of calculating overtime owed.

       40.     Defendant’s policy of not including the health and welfare premium in the regular

rate of pay was applied to Plaintiffs and Group Members.

                           COLLECTIVE ACTION ALLEGATIONS

       41.     Plaintiffs bring their claims for relief for FLSA overtime compensation both

individually and as a collective action on behalf of the following group: all hourly employees

who have performed work for Defendant in Texas and received a health and welfare or fringe

benefit hourly wage in addition to a regular hourly wage at any time from the date that is three

years prior to the filing of this complaint to the present.

       42.     Plaintiffs and Group Members are similarly situated because the acts and

omissions leading Defendant to pay Plaintiffs less than the federally mandated overtime pay

were also applied by Defendant with regard to its other employees during the three years prior to

the filing of this Complaint to the present, causing such other workers as may file their consent to

sue with this Court to be paid less than the federally mandated overtime pay.

       43.     Application of this policy or practice does not depend on the personal

circumstances of Plaintiffs or those joining this lawsuit. Rather, the same policy or practice

which resulted in the failure to pay the overtime rate to Plaintiffs applied to all Group Members.

Facts demonstrating Defendant’s common application of this policy include the following:



Plaintiffs’ Complaint                                                                  Page 7 of 10
              Case 3:20-cv-00315 Document 1 Filed 12/23/20 Page 8 of 10




                a. Defendant’s common policy of not paying overtime is evident on the face of

                    Plaintiffs’ paystubs.

                b. Defendant’s job postings for positions in Donna, Texas and El Paso, Texas

                    advertise the same practice of paying an additional $4.22 per hour as “health

                    and welfare benefits” or “H&W.”

                c. The terms and conditions of Plaintiffs’ and Group Member’s employment,

                    including overtime policy, were governed by a centralized policy set by

                    Defendant’s corporate office.

                d. Upon information and belief, Defendant used the same time keeping and

                    payroll systems and programs for Plaintiffs and Group Members.

                                  FIRST CLAIM FOR RELIEF
                                  (FLSA – Individual Plaintiffs)

        44.     Plaintiffs reincorporate and re-allege paragraphs 1 through 43 of this Complaint

as if fully set forth herein.

        45.     The above-described actions by Defendant violated Plaintiffs’ overtime pay rights

under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., for which they are entitled to relief

pursuant to 29 U.S.C. § 216(b).        Plaintiffs have consented to the filing of this action for

violations of the FLSA. See Exhibit A.

        46.     Defendant’s violation of the FLSA as specified above was willful.

                                SECOND CLAIM FOR RELIEF
                                  (FLSA – Group Members)

        47.     Plaintiffs reincorporate and re-allege paragraphs 1 through 46 of this Complaint

as if fully set forth herein.




Plaintiffs’ Complaint                                                                Page 8 of 10
               Case 3:20-cv-00315 Document 1 Filed 12/23/20 Page 9 of 10




         48.    The above-described actions by Defendant violated the Group Members’

overtime pay rights under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., for which they

are entitled to relief pursuant to 29 U.S.C. § 216(b).

         49.    Defendant’s violation of the FLSA as specified above was willful.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, on behalf of themselves and all Group Members, pray that this

Court:

         A.     Order issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

Group Members apprising them of the pendency of this action and of their right to join this

action by filing individual Consent to Sue forms pursuant to 29 U.S.C. § 216(b);

         B.     Declare that Defendant has violated the FLSA by failing to pay Plaintiffs and all

who may join this suit overtime as required by 29 U.S.C. § 207(a);

         C.     Award Plaintiffs and all who may join this suit their unpaid overtime

compensation and an equal amount of liquidated damages pursuant to 29 U.S.C. § 216(b);

         D.     Award Plaintiffs and all who may join this suit their reasonable attorney’s fees

and costs pursuant to 29 U.S.C. § 216(b);

         E.     Award Plaintiffs and all who may join this suit post-judgment interest, as

provided by law; and

         F.     Award Plaintiffs and all who may join this suit such other and further relief as this

Court deems just and proper.




Plaintiffs’ Complaint                                                                   Page 9 of 10
           Case 3:20-cv-00315 Document 1 Filed 12/23/20 Page 10 of 10




                                     Respectfully submitted,

                                     TEXAS RIOGRANDE LEGAL AID


                                     /s/ Christopher Benoit
                                     Christopher Benoit
                                     cbenoit@trla.org
                                     Texas Bar No. 24068653
                                     TEXAS RIOGRANDE LEGAL AID, INC.
                                     1331 Texas Ave.
                                     El Paso, Texas 79901
                                     Tel: (915) 585-5118
                                     Fax: (956) 544-3789

                                     Nicole Bucheri
                                     nbucheri@trla.org
                                     Texas Bar No.: 24095388
                                     TEXAS RIOGRANDE LEGAL AID, INC.
                                     1206 E. Van Buren
                                     Brownsville, Texas 78520
                                     Tel: (956) 982-5540
                                     Fax: (956) 541-1410
                                     Pro Hac Vice Admission Pending

                                     ATTORNEYS FOR PLAINTIFFS




Plaintiffs’ Complaint                                              Page 10 of 10
